DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 3-12, 14, and 16-20 are pending in the application, claims 17-20 are withdrawn from consideration.  Claims 2, 13, and 15 have been cancelled.
Amendments to the claims 1, 8, 10, 11, and 14, filed on 1 December 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 1 December 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 1 December 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 1 December 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that Allard fails to disclose that "the stiffening material includes a mesh layer positioned over the polymer layer" as claimed.  That Allard only discloses the exact opposite of this, with the mesh layer positioned under the polymer layer.  The examiner respectfully disagrees.  In the instant case, the term "over" as recited in the claimed is considered a relative directional term with regards to only the polymer layer.  As such, the mesh member ("filter member", ref. #40) can be considered to be positioned either under or over the polymer layer ("adhesive layer", not shown; and "mesh member", ref. #30) since no clear direction that delimits is presented or defined.
Therefore, in light of applicant's arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record over Allard in view of Czaplicki are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allard et al. (US 2020/0232593 A1) in view of Czaplicki (US 6,668,457 B1).
Regarding Claim 1:  Allard discloses a vacuum insulation structure (e.g. refrigerator) comprising insulating panels coupled together (figure 1 and [0015] of Allard).  Allard also discloses that the panels comprises a first panel (ref. #21) and an opposing second panel (ref. #70) that define a vacuum cavity (ref. #72) therebetween filled with an insulating material (ref. #74), the first panel includes an aperture (ref. #28) disposed therethrough (figures 2A, 2A, 4, [0016]-[0018], and [0024]-[0025] of Allard).  Allard further discloses that a mesh member (ref. #30) is affixed to the inner surface (ref. #21B) of the first panel by an adhesive (not shown), such as glue or tape, and that a filter member (ref. #40) is disposed over the mesh member and affixed to the inner surface of the first panel by an adhesive member (ref. #50) (figures 2A, 2B, 4, [0017]-[0018], and [0033] of Allard).  It is also disclosed by Allard that the mesh member and filter member are disposed to cover the aperture, the filter member being porous enough to allow for air to be drawn therethrough, but pores that are sized to retain the insulation material (figures 2A, 2B, 4, and [0018] of Allard).  
(In the instant case, the filter member (ref. #40) is considered equivalent to the claimed "mesh layer", wherein the mesh member (ref. #30) along with its adhesive (not shown) are considered to constitute the claimed "polymer layer", the adhesive (not shown) is considered to be disposed between the mesh member (ref. #30) and the first panel (ref. #21) so as to adhere them to one another.)
Specifically, Allard provides for --a vacuum insulation assembly for an appliance, comprising: a plurality of panels operably coupled to one another and spaced apart to define a cavity therebetween, wherein each panel of the plurality of panels includes an inner surface; a port opening defined by one of the panels of the plurality of panels, wherein the port opening is in communication with the cavity; a vacuum insulation material positioned within the cavity; and a stiffening material coupled to the inner surface of one or more panels of the plurality of panels by an adhesive layer positioned on the stiffening material, wherein the stiffening material further includes a mesh layer positioned over the adhesive layer--.
Allard fails to disclose that the adhesive layer is --a polymer layer--.
Czaplicki discloses a heat-activated foam structural resin, wherein upon heating the resin expands and adheres to adjacent surfaces that it contacts ([Col. 2: li. 9-14] of Czaplicki).  Czaplicki also discloses that the resin can be a polymeric material ([Col. 3: li. 66 to Col. 4: li. 41] of Czaplicki). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard in order to have --a polymer layer--.  One of ordinary skill in the art would have been motivated to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard, from the stand-point of having an adhesive with a low density and sufficient stiffness to impart desired rigidity to a supported article ([Col. 4: li. 35-37] of Czaplicki).
Regarding Claim 3:  Allard in view of Czaplicki discloses that the stiffening material is positioned over the port opening (figures 2A, 2B, and 5 of Allard).
Regarding Claim 4:  Allard in view of Czaplicki discloses that the stiffening material is air permeable ([0017]-[0018] and [0024]-[0026] of Allard).
Regarding Claim 5:  Allard in view of Czaplicki discloses that the stiffening material retains the vacuum insulation material within the cavity during an evacuation of the cavity ([0017]-[0018] and [0024]-[0026] of Allard).
Regarding Claim 6:  Allard in view of Czaplicki discloses that the stiffening material is applied to the inner surfaces of the plurality of panels in a predetermined pattern formed by strips of the stiffening material (figures 2A, 2B, 4, [0015]-[0021], [0024]-[0025], and [0034] of Allard).
Regarding Claim 7:  Allard in view of Czaplicki discloses that the stiffening material is applied to one or more inner surfaces of the plurality of panels as a sheet that substantially covers the one or more inner surfaces (figures 2A, 2B, and 4 of Allard).
Regarding Claim 8:  Allard discloses a vacuum insulation structure (e.g. refrigerator) comprising insulating panels coupled together (figure 1 and [0015] of Allard).  Allard also discloses that the panels comprises a first panel (ref. #21) and an opposing second panel (ref. #70) that define a vacuum cavity (ref. #72) therebetween filled with an insulating material (ref. #74), the first panel includes an aperture (ref. #28) disposed therethrough (figures 3A, 3B, 5, [0016]-[0018], [0020]-[0028] of Allard).  Allard further discloses that a first filter member (ref. #60) is affixed to the inner surface (ref. #21B) of the first panel by an adhesive member (not shown), and that a second filter member (ref. #40) is disposed over the first filter member, that the second filter member is affixed to the inner surface of the first panel by an adhesive member (ref. #50), and that the first filter member is affixed in the same manner as the second member is affixed by the adhesive member (ref. #50) (figures 3A, 3B, 5, [0018], [0021]-[0023], and [0033] of Allard).  It is also disclosed by Allard that the first filter member and the second filter member are disposed to cover the aperture, both filter members being porous enough to allow for air to be drawn therethrough, but pores that are sized to retain the insulation material (figures 3A, 3B, 5, [0018], and [0021]-[0022] of Allard).  
(In the instant case, the second filter member (ref. #40) is considered equivalent to the claimed "mesh layer", wherein the adhesive member (not shown) is considered equivalent to the claimed "heat-activated polymer layer".)
Specifically, Allard provides for --a vacuum insulation assembly for an appliance, comprising: first and second panels spaced apart from one another to define a cavity therebetween; a vacuum insulation material positioned within the cavity; and a stiffening material coupled to an inner surface of one of the first and second panels, the stiffening material including: an adhesive layer; and a mesh layer positioned over the adhesive layer--.
Allard fails to disclose that the adhesive layer is --a heat-activated polymer layer--.
Czaplicki discloses a heat-activated foam structural resin, wherein upon heating the resin expands and adheres to adjacent surfaces that it contacts ([Col. 2: li. 9-14] of Czaplicki).  Czaplicki also discloses that the resin can be a polymeric material ([Col. 3: li. 66 to Col. 4: li. 41] of Czaplicki). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard in order to have --a heat-activated polymer layer--.  One of ordinary skill in the art would have been motivated to have incorporated the heat-activated resin of Czaplicki as the adhesive layer of the vacuum insulation assembly disclosed by Allard, from the stand-point of having an adhesive with a low density and sufficient stiffness to impart desired rigidity to a supported article ([Col. 4: li. 35-37] of Czaplicki).
Regarding Claim 9:  Allard in view of Czaplicki discloses that the vacuum insulation material comprises a powdered insulation material ([0024] of Allard).
Regarding Claim 10:  Allard in view of Czaplicki discloses that the heat-activated polymer layer is porous, and further wherein the mesh layer and the heat-activated polymer layer are configured to prevent the powdered insulation material from passing through the stiffening material (figures 3A, 3B, 4, [0018], [0021]-[0022], and [0029] of Allard; [Col. 2: li. 9-14] of Czaplicki).  (In the instant case, a person of ordinary skill in the art would have recognized that when the heat-activated polymer layer expands by foaming it becomes a porous structure.)
Regarding Claim 11:  Allard in view of Czaplicki discloses that the stiffening material is air permeable (figures 3A, 3B, 4, [0018], [0021]-[0022], and [0029] of Allard; [Col. 2: li. 9-14] of Czaplicki).
Regarding Claim 12:  Allard in view of Czaplicki discloses that one of the first and second panels defines a port opening, and further wherein the stiffening material is positioned over the port opening (figures 3A, 3B, 5, [0021]-[0022], and [0028] of Allard).
Regarding Claim 14:  Allard in view of Czaplicki discloses that the stiffening material further includes: an adhesive layer (the adhesive (not shown) which couples the first filter member (ref. #60) to the inner surface of the panel) coupled to the heat-activated polymer layer opposite the mesh layer, wherein the adhesive layer is configured to couple the stiffening material with the inner surface of the at least one panel (figures 3A, 3B, 5, [0018], [0021]-[0023], [0027], and [0033] of Allard).  (In the instant case, since the first filter member (ref. #60) and the second filter member (ref. #40) are affixed to the inner surface of the panel in the same manner, it would have been obvious to a person having ordinary skill in the art that the adhesive members which affix the first and second filter members would at least overlap to some degree and be coupled to one another.)
Regarding Claim 16:  Allard in view of Czaplicki discloses that the stiffening material is coupled to an outer surface of the  second panel (figure 5, [0018], [0021]-[0023], [0029], and [0033] of Allard). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781